Walton, J.
On application to the county commissioners to lay out a town road, in the nature of an appeal, founded on the alleged unreasonable neglect or refusal of the selectmen to lay it out, or the unreasonable refusal of the town to accept it, the unreasonableness of the neglect or refusal must be adjudged by the commissioners, and entered of record, as the foundation of their jurisdiction, or their proceedings will be quashed on certiorari. An adjudication that the way is of “common convenience and necessity” is not sufficient. So held in Pownal v. Co. Com., 8 *103Maine, 271; and again in State v. Pownal, 10 Maine, 24, where the question is fully discussed; and again in Goodwin v. Co. Com., 60 Maine, 328. The record in this case contains no such adjudication. The error is a fatal one. Writ of certiorari to issue.
Appleton, C. J\, Dickerson, Barrows, Danforth and Yirg-in, JJ., concurred.